DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, 16-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck et al., U.S. Patent Publication 2011/0088495, hereinafter referred to as Buck.
Regarding Claim 1, Buck discloses a power tong locking system comprising:
A gear assembly that comprises an aperture (slots 76) formed to receive a head shaft (formed by rod collar 73 and rod shaft 75; Paragraphs 0027-0028), the gear assembly further comprising a plurality of discrete positions defined by notches (72a/b)formed between adjacent teeth arranged on a perimeter of the gear assembly (as seen in Figures 7/8; Paragraphs 0027-0029);
A lock arm assembly (80) comprising:
A shift handle (83) that comprises an aperture formed to receive the head shaft of the power tong gear shift (at least aperture 88 is used to connect the shift art to couple to shift rod 75 Paragraphs 0027-0029); and
A release handle (82) rotatably coupled to the shift handle (in so far as elements 82 and 83 are locked relative to one another by bolted aperture sections 87/88; Paragraphs 0027-0029), the lock arm assembly movable between a first position in which  of the plurality of discrete positions to lock the power tong gear shift system at a first gear setting and a second position of the discrete positions to lock the power tong gear shift system at a second gear setting that is different from the first gear setting (as seen in Figure 8, the system has two settings using detents 72a/b for high and lower gear trains; Paragraph 0029).
Regarding Claim 2, Buck further discloses that the first gearing setting comprises a lower speed gear setting and the second gear setting comprises a high speed gear setting (Paragraph 0029).
Regarding Claims 3 and 4, Buck further discloses that the system comprises a biasing member (spring 84) coupled between the shift handle and the release handle (as seen in Figure 9; Paragraph 0029).
Regarding Claim 5, Buck further discloses that the biasing spring (84) is positioned to urge the release handle into locking engagement with at least one of the first or second discrete positions and apart from the shift handle (in so far as the spring acts to bias elements 81 and 85 for locking engagement and is a separate element as seen in Figure 9; Paragraph 0029).
Regarding Claim 6, Buck further discloses that at least a portion of the perimeter of the gear assembly comprise a circular shape (as seen in at least Figures 7/8, multiple surfaces including openings and external body elements are circular in shape).
Regarding Claim 8, Buck further discloses that the plurality of discrete positions comprise only the first position and the second position (it is noted that Buck only discloses the system as including a high and low speed setting, however, in the absence of a more explicit structural recitation, it would appear that selecting any two settings from any number would still constitute the plurality only including the two settings as such a selection would be largely arbitrary).
Regarding Claim 9, Buck discloses a method for operating power tongs, the method comprising:
Operating a power tong system (Paragraphs 0003-0005);
Moving a shift handle (83) of a lock arm assembly of a power tong locking assembly to adjust the power tong system from a first gear setting to a second gear setting different from the first gear setting (Paragraphs  0027-0029);
Rotating a release handle (82) of the lock arm assembly to a first position of a plurality of discrete positions formed on a gear assembly of the lock arm assembly to lock the power tong system into the first gear setting (generically seen in Figure 8, by locking into grooves 72a/b; Paragraph 0027-0029);
Moving the shift handle to adjust the power tong system from the first gear setting to the second gear setting (Paragraphs 0027-0029); and
Rotating the release handle (82) into the second position of the plurality of discrete positions formed on the gear assembly to lock the power tong system into the second gear setting (Paragraphs 0027-0029).
Regarding Claim 10, Buck further discloses that the first gearing setting comprises a lower speed gear setting and the second gear setting comprises a high speed gear setting (Paragraph 0029).
Regarding Claims 11-13, Buck further discloses that rotating the release handle of the lock arm assembly into the first position and second positions comprises urging, with a biasing member (spring 84) coupled between the shift handle and the release handle, the release handle into locking engagement with either of a first or second notch (either of 72 a/b) formed between adjacent teeth on the perimeter of the gear assembly, the notches associated with each of the discrete positions (Paragraphs 0027-0029).
Regarding Claim 14, Buck further discloses that at least a portion of the perimeter of the gear assembly comprise a circular shape (as seen in at least Figures 7/8, multiple surfaces including openings and external body elements are circular in shape).
Regarding Claim 16, Buck further discloses that the plurality of discrete positions comprise only the first position and the second position (it is noted that Buck only discloses the system as including a high and low speed setting, however, in the absence of a more explicit structural recitation, it would appear that selecting any two settings from any number would still constitute the plurality only including the two settings as such a selection would be largely arbitrary).
Regarding Claim 17, Buck disclose a power tong system for making up tubulars of a hydrocarbon production system (Abstract; Paragraphs 0003-0007), comprising:
A set of power tong (Paragraphs 0017-0018);
A power tong gear shift assembly coupled to the set of power tongs (generically seen in Figures 7/8);
A power tong locking system coupled to the power tong gear shift assembly, the power tong locking system comprising:
A gear assembly that comprises an aperture (slots 76) formed to receive a head shaft (formed by rod collar 73 and rod shaft 75; Paragraphs 0027-0028), the gear assembly further comprising a plurality of discrete positions defined by notches (72a/b)formed between adjacent teeth arranged on a perimeter of the gear assembly (as seen in Figures 7/8; Paragraphs 0027-0029);
A lock arm assembly (80) comprising:
A shift handle (83) that comprises an aperture formed to receive the head shaft of the power tong gear shift (at least aperture 88 is used to connect the shift art to couple to shift rod 75 Paragraphs 0027-0029); and
A release handle (82) rotatably coupled to the shift handle (in so far as elements 82 and 83 are locked relative to one another by bolted aperture sections 87/88; Paragraphs 0027-0029), the lock arm assembly movable between a first position in which  of the plurality of discrete positions to lock the power tong gear shift system at a first gear setting and a second position of the discrete positions to lock the power tong gear shift system at a second gear setting that is different from the first gear setting (as seen in Figure 8, the system has two settings using detents 72a/b for high and lower gear trains; Paragraph 0029).
Regarding Claim 18, Buck further discloses that the first gearing setting comprises a lower speed gear setting and the second gear setting comprises a high speed gear setting (Paragraph 0029).
Regarding Claims 19 and 20, Buck further discloses that the system comprises a biasing member (spring 84) coupled between the shift handle and the release handle (as seen in Figure 9; Paragraph 0029).
Regarding Claim 21, Buck further discloses that the biasing spring (84) is positioned to urge the release handle into locking engagement with at least one of the first or second discrete positions and apart from the shift handle (in so far as the spring acts to bias elements 81 and 85 for locking engagement and is a separate element as seen in Figure 9; Paragraph 0029).
Regarding Claim 22, Buck further discloses that at least a portion of the perimeter of the gear assembly comprise a circular shape (as seen in at least Figures 7/8, multiple surfaces including openings and external body elements are circular in shape).
Regarding Claim 24, Buck further discloses that the plurality of discrete positions comprise only the first position and the second position (it is noted that Buck only discloses the system as including a high and low speed setting, however, in the absence of a more explicit structural recitation, it would appear that selecting any two settings from any number would still constitute the plurality only including the two settings as such a selection would be largely arbitrary).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Buck (2011/0088495) in view of Milne et al., U.S. Patent Publication 2020/0300374, hereinafter referred to as Milne.
Regarding Claim 7, Buck discloses the limitations presented in Claim 1 as previously discussed.  While Buck discloses the apertures for the gear assembly (76) and the aperture for the lock arm (87/88), it does not expressly disclose that the apertures may comprise a square shape.  
Additionally, Milne teaches the use of a wellbore tool which may inclined pinned together movable elements, wherein a square shaped bushing is used in a connecting aperture in order to guide movement of a pin structure within a moving slot (Paragraphs 0015, 0042).
Therefore, it would have been obvious for one having ordinary skill in the art at time the invention was filed to modify the structure of Buck to include square shaped structures as part of the connecting apertures as taught by Milne.  Doing so merely constitutes the inclusion of an additional structure which is known to help in guiding a pivoting/sliding structure within a slot (Paragraphs 0023, 0042).  Additionally, Examiner notes that the recitation of a specific shape for an aperture without a more substantial structural recitation may be interpreted broadly such that any given structure of the assembly need only include a square shape, including but not limited to the opening through which elements 73/75 extend through a base plate.  If a specific structure is intended, such a recitation would be required.
Regarding Claim 15, Buck discloses the limitations presented in Claim 9 as previously discussed.  While Buck discloses the system includes apertures for the gear assembly (76) and an aperture for the lock arm (87/88), it does not expressly disclose that the apertures may comprise a square shape.  
Additionally, Milne teaches the use of a wellbore tool which may inclined pinned together movable elements, wherein a square shaped bushing is used in a connecting aperture in order to guide movement of a pin structure within a moving slot (Paragraphs 0015, 0042).
Therefore, it would have been obvious for one having ordinary skill in the art at time the invention was filed to modify the structure of Buck to include square shaped structures as part of the connecting apertures as taught by Milne.  Doing so merely constitutes the inclusion of an additional structure which is known to help in guiding a pivoting/sliding structure within a slot (Paragraphs 0023, 0042).  Additionally, Examiner notes that the recitation of a specific shape for an aperture without a more substantial structural recitation may be interpreted broadly such that any given structure of the assembly need only include a square shape, including but not limited to the opening through which elements 73/75 extend through a base plate.  If a specific structure is intended, such a recitation would be required.
Regarding Claim 23, Buck discloses the limitations presented in Claim 17 as previously discussed.  While Buck discloses the apertures for the gear assembly (76) and the aperture for the lock arm (87/88), it does not expressly disclose that the apertures may comprise a square shape.  
Additionally, Milne teaches the use of a wellbore tool which may inclined pinned together movable elements, wherein a square shaped bushing is used in a connecting aperture in order to guide movement of a pin structure within a moving slot (Paragraphs 0015, 0042).
Therefore, it would have been obvious for one having ordinary skill in the art at time the invention was filed to modify the structure of Buck to include square shaped structures as part of the connecting apertures as taught by Milne.  Doing so merely constitutes the inclusion of an additional structure which is known to help in guiding a pivoting/sliding structure within a slot (Paragraphs 0023, 0042).  Additionally, Examiner notes that the recitation of a specific shape for an aperture without a more substantial structural recitation may be interpreted broadly such that any given structure of the assembly need only include a square shape, including but not limited to the opening through which elements 73/75 extend through a base plate.  If a specific structure is intended, such a recitation would be required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gravouia, U.S. Patent 6,446,524, teaches the use of a ring gear system for selective displacement and engagement with different gear trains.
Olsen et al., U.S. Patent 2,108,971, teaches the use of a tong system with a spring biased linkage for coupling to a tubular.
True, U.S. Patent 4,125,040, teaches the use of a tong connection assembly which uses sensors and gear systems for controlling the connection elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676